Nichols, J.
In accordance with stipulation of counsel that the items of merchandise marked “A” covered by the foregoing protests consist of cedar shorts similar in all material respects to those the subject of Border Brokerage Co. et al. v. United States (52 Cust. Ct. 204, C.D. 2461); that the items of merchandise marked “B” covered by the foregoing protests consist of 2-piece cedar shorts in excess of 24 inches in width; and that under the principles of Clarence S. Holmes et al. v. United States (44 Cust. Ct. 111, C.D. 2161), edge glued maple wood in excess of lumber widths of 9 inches was held dutiable at 10 percent under paragraph 1558, the claims of the plaintiff were sustained. P. W. Drittler v. United States (52 Cust. Ct. 227, Abstract 68213) and Arthur J. Humphreys v. United States (57 Cust. Ct. 293, C.D. 2791, followed.